20-189
     Kandic v. Garland
                                                                              BIA
                                                                      A076 002 014
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 14th day of February, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROBERT D. SACK,
 9            REENA RAGGI,
10                 Circuit Judges.
11   _____________________________________
12
13   HAKO KANDIC,
14            Petitioner,
15
16                       v.                                  20-189
17                                                           NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gregory Marotta, Law Office of
24                                       Gregory Marotta, Vernon, NJ.
25
26   FOR RESPONDENT:                     Jeffrey Bossert Clark, Acting
27                                       Assistant Attorney General;
28                                       Jessica E. Burns, Senior
29                                       Litigation Counsel; Juria L.
 1                               Jones, Trial Attorney, Office of
 2                               Immigration Litigation, United
 3                               States Department of Justice,
 4                               Washington, D.C.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Hako Kandic, a native of the former Yugoslavia

10   and citizen of Montenegro, seeks review of a December 19,

11   2019 decision of the BIA denying his third motion to reopen.

12   In re Hako Kandic, No. A 076 002 014 (B.I.A. Dec. 19, 2019).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history.

15       We review the BIA’s denial of a motion to reopen for

16   abuse of discretion.   Jian Hui Shao v. Mukasey, 546 F.3d 138,

17   168-69 (2d Cir. 2008).    “We will identify such abuse only if

18   the Board’s decision inexplicably departs from established

19   policies or is so devoid of rational explanation as to raise

20   concern that it acted in an arbitrary or capricious manner.”

21   Scarlett v. Barr, 957 F.3d 316, 326 (2d Cir. 2020) (internal

22   quotation marks omitted).     We find no abuse of discretion

23   here.

24       Kandic’s motion to reopen, his third such motion, filed
                                    2
 1   approximately 15 years after the agency’s final order of

 2   removal, was both untimely and number barred.                     See 8 U.S.C.

 3   § 1229a(c)(7)(A), (C)(i) (authorizing petitioner to file one

 4   motion    to   reopen     proceedings      within      90   days     of   final

 5   administrative order of removal); 8 C.F.R. § 1003.2(c)(2)

 6   (same).     The time and number limitations do not apply if

 7   reopening is sought to apply or reapply for asylum and the

 8   motion is “based on changed country conditions arising in the

 9   country of nationality or the country to which removal has

10   been     ordered.”        8 U.S.C.     § 1229a(c)(7)(C)(ii).                 This

11   exception      obtains,    however,       only    if   such       evidence     is

12   “material and was not available and would not have been

13   discovered or presented at the previous proceeding.”                         Id.;

14   accord 8 C.F.R. § 1003.2(c)(3).

15          The BIA did not err in finding that this exception did

16   not apply because Kandic’s evidence was not material.                         In

17   Kandic’s    underlying     removal     proceedings,         the    immigration

18   judge (“IJ”) made an adverse credibility determination based

19   on    significant    inconsistencies       between      Kandic’s      in-court

20   testimony on the one hand and his written asylum application

21   and    testimony     before   an     asylum      officer    on     the    other.

22   Specifically, Kandic testified inconsistently concerning his

                                           3
 1   membership in political parties; his involvement in political

 2   demonstrations; and the extent of the harm he suffered on

 3   account of such activities.

 4       In    moving    to   reopen,   Kandic    submitted    reports   and

 5   affidavits    describing      ongoing       political    tensions   in

 6   Montenegro, including an affidavit from his brother asserting

 7   that police were still looking for Kandic on account of his

 8   prior political activities. Because this was the same factual

 9   predicate for Kandic’s underlying claim, he was required to

10   rebut the IJ’s adverse credibility determination to secure

11   reopening.   See Paul v. Gonzales, 444 F.3d 148, 154 (2d Cir.

12   2006)    (holding    that    petitioner      can   secure    reopening

13   notwithstanding IJ’s prior adverse credibility determination

14   if “factual predicate of . . . claim of future persecution is

15   independent of” testimony found not to be credible (emphasis

16   in original)); Kaur v. BIA, 413 F.3d 232, 234 (2d Cir. 2005)

17   (upholding BIA’s denial of motion to reopen on ground that

18   “evidence submitted . . . was not ‘material’ because it did

19   not rebut . . . adverse credibility finding” supporting IJ’s

20   denial of underlying asylum application).

21       The BIA reasonably concluded that Kandic did not rebut

22   the IJ’s adverse credibility determination.              Both Kandic’s

                                        4
 1   own affidavit and his brother’s maintain that Kandic would be

 2   persecuted    in    Montenegro      based    on     his    prior    political

 3   activities, and his country conditions evidence purports to

 4   show worsening political tension in Montenegro.                  None of this

 5   evidence,    however,    casts       doubt     on     the    IJ’s      adverse

 6   credibility determination because it does not explain the

 7   many inconsistencies between Kandic’s in-court testimony and

 8   his prior statements. Even if his or his brother’s statements

 9   could rehabilitate Kandic’s credibility, the BIA was not

10   required to credit those statements in light of the underlying

11   credibility determination concerning those same facts.                     See

12   Qin Wen Zheng v. Gonzales, 500 F.3d 143, 147–48 (2d Cir. 2007)

13   (identifying   no    error    in    BIA’s    rejection      of     documentary

14   evidence given underlying credibility concerns).

15       Kandic     argues    that       the     IJ’s    adverse        credibility

16   determination violated due process because he had not been

17   prepared to proceed pro se at his hearing.                  He seeks remand

18   to allow him to testify with the assistance of counsel.                     In

19   reviewing the denial of a motion to reopen, however, “we are

20   precluded    from   passing    on    the    merits    of    the    underlying

21   exclusion proceedings” and, instead, must “confine our review

22   to the denial of the petitioner’s motion to reopen.”                    Paul,

                                          5
 1   444   F.3d    at   153   (internal    quotation    marks    omitted).

 2   Accordingly, where, as here, “an asylum applicant does not

 3   file a timely appeal disputing the BIA’s affirmance of the

 4   IJ’s credibility ruling” — whether on due process or other

 5   grounds — “a motion to reopen does not provide a collateral

 6   route by which the [applicant] may challenge the validity of

 7   the original credibility determination.”          Id. In any event,

 8   Kandic does not explain how counsel’s absence during his

 9   testimony bore on the credibility determination.           He asserts

10   only that he testified under duress due to the lack of

11   counsel.     But such a conclusory claim does not persuade given

12   Kandic’s     failure,    as   noted    supra,     to     explain     the

13   inconsistencies     between   his     testimony    and     his     prior

14   statements.

15         Accordingly, the BIA did not abuse its discretion in

16   denying Kandic’s motion to reopen because he relied on his

17   original claim and “did not rebut the adverse credibility

18   finding that provided the basis for the IJ’s denial of [his]

19   underlying asylum application.”       Kaur, 413 F.3d at 234.




                                      6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7